DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Claims 17-34 are currently pending and presented for examination.
Response to Arguments 
         Applicant's remarks filed on 11/03/2021 with respect to prior art rejection have been considered and they are persuasive. The prior art rejection is withdrawn.  Claims 17-34 are allowed.
Allowable subject matter
1.  Claims 17-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, Kaizu et al. discloses an electronic apparatus (Para 9; image pickup device 101) comprising:    
          an image sensor (Para 9; CMOS image sensor that has a plurality of pixels 104 arranged in an array manner) having a plurality of image-capture regions arranged , the image-capture regions each including a plurality of pixels and a control line ( Para 13; Fig. 1;  A control signal of the readout of pixels is, for example, output from a horizontal reset line 111 and a horizontal select line 112 connected to the vertical scanning circuit 102) , the pixels each having a photoelectric converter (Para 10,11; Electric charges are accumulated in a photodiode inside a pixel 104 by exposure processing associated with photographing of an object.)  that converts light to charge 
a processor that sets image-capture conditions of each of the image-capture regions to be different from image-capture conditions of other image-capture regions (Para 145-147, 167-168; Figs. 9, 10; , the signal processing unit 204 adjusts, in consideration of an exposure time of a photographed image in units of regions, an output pixel value by multiplying a gain of a reciprocal number of the exposure time in each region. The output image 205 is generated by performing the above-described processing; wherein in a region where an object is bright, the pixel value obtained by setting the exposure time short is obtained, while in a region where an object is dark, the pixel value obtained by setting the exposure time long is obtained, and an output 
a controller (Para 139, 145; signal processing unit 204) that outputs an image of a subject captured in the  plurality of image-capture  regions under the image-capture conditions set by the processor ( Para 163,164-167; in a region where an object is bright, the exposure time is set short. Meanwhile, in a region where an object is dark, the exposure time is set long. An image having a wide dynamic range can be output by generating an output image by combining the above. Note that, in outputting a final pixel value, pixel value adjustment processing based on each exposure time is executed. ) , wherein
the plurality of pixels are arranged in a row direction in the image capture regions, and the plurality of image-capture regions are arranged in the row direction in the image sensor (Figs. 8.9; Para 163, 176-192; the exposure time calculation unit 206 divides the luminance image obtained from the signal processing unit 204 into row blocks made of a plurality of rows as illustrated in FIG. 9(A). The exposure time calculation unit 206 further calculates an exposure time to be set in units of regions (in the present example, in units of row blocks) as illustrated in FIG. 9(C) based on the luminance statistic in units of regions illustrated in FIG. 9(B). The exposure time of the uppermost row block that is a row block having the highest luminance is set low, and the exposure time of the bottommost row block that is a row block having the lowest 
 Prior art on record Imai (US Pub. No.: US 2012/0069212 A1) discloses  a controller that causes a display to display an image  (Para 74-76;  The user interface module 330 is constructed to display a preview of the captured image of the scene as well as various user interfaces ) of a subject captured in the plurality of image-capture regions under the image-capture conditions set by the processor (Para 48; computer-executable process steps executed by a computer for displaying a preview of the captured image of the scene, wherein the scene is captured with a first capture parameter for the imaging assembly in a first region of the scene and a second capture parameter for the imaging assembly in a second region of the scene).
However, none of the prior art discloses “ wherein the image sensor includes an image-capture chip including a first semiconductor substrate and a signal processing chip including a second  semiconductor substrate connected to the first semiconductor substrate, 
the pixel region is disposed in  the image-capture chip, the pixel region is divided into a plurality of rows and a plurality of columns, and the first and second regions of the 
Claims 18-25 are allowed as being dependent from claim 17.
           Regarding claim 26, prior art Kaizu et al. discloses an electronic apparatus (Para 9; image pickup device 101) comprising:    
          an image sensor (Para 9; CMOS image sensor that has a plurality of pixels 104 arranged in an array manner) including a plurality of pixels, a first control line (, and a second control line ( Para 13; Fig. 1;  A control signal of the readout of pixels is, for example, output from a horizontal reset line 111 and a horizontal select line 112 connected to the vertical scanning circuit 102) , the plurality of pixels including a first pixel and a second pixel,
a processor that is capable of setting image-capture conditions of each of the image-capture regions to be different from image-capture conditions of other image-capture regions (Para 145-147, 167-168; Figs. 9, 10; the signal processing unit 204 adjusts, in consideration of an exposure time of a photographed image in units of regions, an output pixel value by multiplying a gain of a reciprocal number of the exposure time in each region. The output image 205 is generated by performing the above-described processing; wherein in a region where an object is bright, the pixel value obtained by setting the exposure time short is obtained, while in a region where an object is dark, the pixel value obtained by setting the exposure time long is obtained, and an output image is generated by combining these pixel values. With this processing, an image having a wide dynamic range can be output. Note that, in 
outputs  an image of a subject captured in the  plurality of image-capture  regions under the image-capture conditions set by the processor ( Para 163,164-167; in a region where an object is bright, the exposure time is set short. Meanwhile, in a region where an object is dark, the exposure time is set long. An image having a wide dynamic range can be output by generating an output image by combining the above. Note that, in outputting a final pixel value, pixel value adjustment processing based on each exposure time is executed. ).
Prior art on record Imai discloses a display that displays a live view image (  Para 74; display a preview of the capture image)  of a subject captured in the plurality of image-capture regions under the image-capture conditions set by the processor (Para 48; computer-executable process steps executed by a computer for displaying a preview of the captured image of the scene, wherein the scene is captured with a first capture parameter for the imaging assembly in a first region of the scene and a second capture parameter for the imaging assembly in a second region of the scene).
However, none of the prior art discloses“ wherein the image sensor includes an image-capture chip including a first semiconductor substrate and a signal processing chip 
including a second  semiconductor substrate connected

the plurality of pixels is disposed in  the image-capture chip, the plurality of pixels is divided  into a plurality of rows and a plurality of columns, and the first and second regions of the plurality of pixels are disposed in a same row of the plurality of rows”  in combination of other limitation in the claim. 
Claims 27-34 are allowed as being dependent from claim 26.

Conclusion

2.   The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Choi et al. (US Pub. No.: 2012/0274796 A1) cites a digital photographing apparatus including a user interface provider for providing a user interface including: a display region for displaying a live-view image or a reproduced image; a first region for providing at least one pre-set menu; and a second region for providing at least one user set menu set by a user.Toyoda (JP No.: 2000-316163) cites a color image pickup element and device.
Kobayashi et al. (US Pub. No.: 2007/0120987 A1) cites an image processing method controls white balance of image data obtained by an image pickup apparatus according to image data of the image shot by the image pickup apparatus having pixels of a plurality of colors that includes shooting an image as a first exposure value by the image pickup apparatus, calculating a brightness of the first exposure value for each of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on Monday -Friday 8:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.